Citation Nr: 0918703	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  08-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right shoulder 
impingement with degenerative changes.

2.  Entitlement to service connection for left shoulder 
impingement with degenerative changes.  

3.  Entitlement to service connection for cervical spine 
degenerative osteophytes.

4.  Entitlement to an initial (compensable) rating for right 
upper extremity (RUE) thoracic outlet syndrome.

5.  Entitlement to an initial (compensable) rating for left 
upper extremity (LUE) thoracic outlet syndrome.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from November 1975 to 
November 1979.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas. 

In December 2008, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

Because the claims for initial (compensable) ratings for RUE 
and LUE thoracic outlet syndrome on appeal follows the grant 
of service connection, the Board has characterized these 
matters in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disabilities).

For the reasons addressed below, the matters on appeal are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further 
action in this appeal is warranted.  

Initially, the Board notes that during the December 2008 
Board hearing, the Veteran testified to receiving treatment 
in service for his shoulders and that it was noted that he 
had impingement syndrome of his shoulders on his separation 
examination upon discharge from service.  It appears that 
most of the Veteran's service treatment records are 
associated with the claims file; however, the Veteran's 
separation examination report is not included and should be 
obtained if possible.  

The Board also notes that the claims file includes August 
2008 letters from the Social Security Administration (SSA) 
disability determination unit requesting VA to provide the 
Veteran's VA medical treatment records. While this clearly 
indicates that the Veteran was either in the process of or 
currently receives SSA benefits, no attempt was made to 
obtain SSA determinations and the underlying medical records.  
In this case, records associated with the Veteran's SSA 
disability benefits application, including medical records 
and other evidence supporting the application, could be 
relevant here, and should be obtained on remand.  See Haynes 
v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the SSA, including decisions by the hearing 
officer or administrative law judge, and give the evidence 
appropriate consideration and weight).  

In addition, during the December 2008 Board hearing, the 
Veteran testifying to receiving treatment at the VA medical 
center (VAMC) in Evansville, Indiana for treatment of his 
bilateral shoulder impingement and at the VAMC in Louisville, 
Kentucky in 1988 or 1989 for treatment of his cervical spine.  
However, the claims file currently includes VA treatment 
records only from the Little Rock, Arkansas  VAMC dated from 
April 1999 to January 2007.  As such, the AMC/RO should 
attempt to obtain all outstanding pertinent medical records 
from the VAMC in Evansville, Indiana from November 1979 to 
the present, from the VAMC in Louisville, Kentucky from 
January 1980 to the present, and from the VAMC in Little Rock 
from November 1979 to April 1999 and from January 2007 to the 
present, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2008) as regards requests for records from 
Federal facilities.

With regard to the claims for initial (compensable) ratings 
for right and left upper extremity, thoracic outlet syndrome, 
the Board notes that during the December 2008 hearing, the 
Veteran testified that his service-connected RUE and LUE 
thoracic outlet syndrome had worsened. The Veteran stated 
that the swelling in his arms and wrist had gotten worse, and 
that he has excruciating pain. The Board notes that the 
Veteran last underwent a VA examination in January 2007, in 
connection with his then claim for service connection. 
Therefore, to ensure that the record reflects the current 
severity of the Veteran's service-connected RUE and LUE 
thoracic outlet syndrome, the Board finds that a 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
these disabilities.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2008). 


To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the AMC/RO should 
give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claims on appeal.  The 
AMC/RO should also specifically request that the Veteran 
provide authorization to enable VA to obtain treatment 
records from his private treating physician who he referenced 
during the December 2008 hearing.  See transcript at page 9.  

The AMC/RO's adjudication of the claims for initial 
(compensable) ratings for RUE and LUE thoracic outlet 
syndrome should include consideration of whether  "staged 
rating" (assignment of different ratings for distinct  
periods of time, based on the facts found), pursuant to 
Fenderson, is warranted.

Furthermore, during the December 2008 hearing, the Veteran's 
representative suggested that the claims for initial 
(compensable) ratings for RUE and LUE thoracic outlet 
syndrome should include consideration of 38 C.F.R. § 3.321.  
Hence, on remand, the RO should also adjudicate whether these 
claims meet the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2008).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

As a final point, the Board notes that the AMC/RO's 
determinations on the claims for service connection and/or 
the claims for initial (compensable) ratings could impact 
upon the claim for a TDIU; thus, the claim for a TDIU is 
inextricably intertwined with the claims being developed.  
See Parker v. Brown, 7 Vet App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  As appellate 
consideration of the claim for a TDIU would, thus, be 
premature at this juncture, remand of this matter also is 
warranted. 

Accordingly, these matters are REMANDED for the following 
action:

1.  The AMC/RO should contact the 
National Personnel Records Center and any 
other appropriate source(s) to request 
all outstanding service treatment 
records, to specifically include the 
Veteran's separation examination 
contemporaneous with his discharge from 
active military service in November 1979. 

2.  The AMC/RO should obtain all 
outstanding pertinent medical records from 
the VAMC in Evansville, Indiana, from 
November 1979 to the present, from the 
VAMC in Louisville, Kentucky, from January 
1980 to the present, and from the VAMC in 
Little Rock, Arkansas, from November 1979 
to April 1999, and from January 2007 to 
the present.  The RO/AMC must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

3.  The AMC/RO should contact the Social 
Security Administration and request 
copies of all disability determinations 
for the Veteran and all underlying  
medical records associated with those 
determinations.  All records obtained 
should be associated with the claims 
file.   

4.  The AMC/RO should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
the claims on appeal that is not 
currently of record.  The RO should 
specifically request that he provide 
sufficient information and authorization 
to obtain all medical records from his 
private treating physician who he 
referenced during the December 2008 
hearing.  If, in the alternative, 
appellant wants to obtain and submit 
these records, he may do so. 

5.  Thereafter, the AMC/RO should arrange 
for the Veteran to undergo a VA 
examination, by an examiner with the 
appropriate expertise, to determine the 
current severity of his service-connected 
bilateral thoracic outlet syndrome. The 
entire claims file must be provided to 
the examiner designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions. All necessary tests and 
studies should be accomplished and all 
clinical findings reported in detail. 

The examiner should thoroughly document 
all symptoms related to the Veteran's 
bilateral thoracic outlet syndrome.  To 
the extent that any manifestation of 
thoracic outlet syndrome is characterized 
by neurological impairment, the examiner 
should indicate the nerve group affected 
and state whether such impairment is 
mild, moderate, or severe.  If any 
symptoms identified and discussed in the 
report are related to any of the 
Veteran's other disabilities, they should 
be clearly identified as being unrelated 
to his thoracic outlet syndrome.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

5.  Thereafter, the AMC/RO should 
readjudicate each of the claims on 
appeal, to include the claim for a TDIU, 
in light of all pertinent evidence and 
legal authority. In addition, the AMC/RO 
must discuss whether "staged" ratings are 
warranted pursuant to Fenderson, cited to 
above, and specifically consider whether 
the criteria for a referral for 
assignment of a higher rating on an 
extra-schedular basis, pursuant to 38 
C.F.R. § 3.321(b)(1) have been met. 

6.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal since the September 2008 SSOC.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.  The Board 
intimates no opinion as to the outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




